Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 26 April 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen.
          The Hague April 26: 1784.
        
        I have two favours to ask of you. 1. That you would give orders to Mr: Puller, in Broad street Buildings London to Supply a certain Lady with as much Cash, as she may have occasion for on my

Account upon her Receipts. This Lady is not any one, that I have seen this four or five years: but it is my Wife, of whose Arrival, in the Texel or in London, I have Reason to expect within a month or two,— 2. That you would send me, a Letter of Credit upon some Banker in Paris, where the Service of the United States, and the Orders of Congress will oblige me to go and reside Sometime.
        With Regard to the Banker, I have only to ask, that he would supply me with Gold, which the former one sometimes refused to do. and I find it very inconvenient to be embarassed with silver.
        I hope, by this time the Loan is full, and am with great Esteem, / Gentlemen, / your / most obedient &c.,
      